DETAILED ACTION
Preliminary Amendment filed on 03/26/2019 is acknowledged.  Claims 21-24 are cancelled.  Claims 1-20 are pending in the application and are considered on merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harbers et al. (US 2013/0130400, IDS) (Harbers).
Regarding claim 1, Harbers discloses an analytical test device comprising:
two or more sets of emitters, each set of emitters comprising one or more light emitters (61) configured to emit light within a range around a corresponding wavelength, wherein each set of light emitters is configured to be independently illuminable (Fig. 1, par [0051][0083][0084][0096]); and
one or more photodetectors (71) arranged such that light from each set of emitters reaches the photodetectors via an optical path comprising a sample receiving portion (Fig. 1, par [0083]), and 

a liquid transport path comprising a first end, a second end and a liquid sample receiving region, the liquid transport path configured to transport a liquid sample received in the liquid sample receiving region towards the second end and through the sample receiving portion of the optical path (flow-through cell) (par [0049]).
Regarding claim 3, Harbers discloses that wherein the two or more sets of emitters comprise:
a set of first light emitters configured to emit within a range around a first wavelength (par [0051]); and
a set of second light emitters configured to emit within a range around a second wavelength (par [0051]).
Regarding claim 4, Harbers discloses that wherein the two or more sets of emitters further comprise:
a set of third light emitters configured to emit within a range around a third wavelength (par [0051]).
Regarding claim 5, Harbers discloses that wherein the optical path is configured such that the photodetectors receive light transmitted through the sample receiving portion of the optical path (Fig. 1, par [0083]).
Regarding claim 6, Harbers discloses that wherein the optical path is configured such that the photodetectors receive light reflected from the sample receiving portion of the optical path (par [0036]).
Regarding claim 7, Harbers discloses that wherein the photodetectors form an image sensor (CCD sensor) arranged to image all or a portion of the sample receiving portion of the optical path (par [0083]).
Regarding claim 17, Harbers discloses that the test device further comprising at least one output device (par [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al. (US 2013/0130400, IDS) (Harbers) in view of Chipman et al. (US 4,660,151, IDS) (Chipman).
Regarding claim 2, Harbers discloses a controller configured to sequentially illuminate each set of emitters and to obtain a corresponding measured absorbance value using the photodetectors, such that only one set of emitters is illuminated at any time (par [0060]);
Harbers does not specifically disclose a controller configured to generate an absorbance vector using the measured absorbance values; and determine a concentration vector by multiplying the absorbance vector with a de-convolution matrix. Chipman discloses a controller configured to generate an absorbance vector using the measured absorbance values (Fig. 2, col. 6, lines 4-16); and determine a concentration 
Regarding claim 18, Chipman discloses that wherein the at least one output device comprises one or more light emitting diodes (terminal 36) (Fig. 1, col. 4, lines 60-61), and wherein the controller is configured to illuminate each light emitting diode in response to a corresponding value exceeding a predetermined threshold (Fig. 1, col. 4, lines 60-61). 
Computer terminal should have a display screens. LED has been widely used for display screen in the art. Thus, Chipman fairly suggests to illuminate each light emitting diode in response to a corresponding value of the concentration vector exceeding a predetermined threshold.
Regarding claim 19, Chipman discloses that wherein the at least one output device comprises a display element (terminal 36), and wherein the controller is configured to cause the display element to display one or more outputs in response to determining the concentration vector (Fig. 1, col. 4, line 60-61).
Regarding claim 20, Chipman discloses that wherein the controller is configured, in response to a value of the concentration vector exceeding a predetermined threshold, to cause the display element to display a corresponding symbol or symbols (Fig. 1, col. 4, lines 60-61).
Claim 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al. (US 2013/0130400, IDS) (Harbers)
Regarding claim 8, Harbers discloses that wherein the optical path further comprises an aperture (53) arranged before the sample receiving portion (par [0083]); wherein each set of emitters is arranged to illuminate the aperture (par [0083]). Harbers also teaches that a slit can be used to replace the aperture (par [0065][0067]). Thus, it 
Regarding claim 9-11, Harberts discloses that wherein the two or more sets of emitters comprises a set of second emitters (par [0083]). Harbers also discloses that the emitters can be stack of LEDs (par [0045]). Thus, Harbers fairly suggests to one of ordinary skill in the art that wherein each second emitter is substantially transparent at the wavelengths emitted by each other set of emitters, and wherein each other emitter emits light into the optical path through a corresponding second emitter; or wherein each second emitter is substantially transparent at the wavelengths emitted by each first emitter, and wherein each first emitter emits light into the optical path through a corresponding second emitter; or wherein each second emitter is substantially transparent at the wavelengths emitted by each first emitter and each third emitter, and wherein each first emitter and each third emitter emits light into the optical path through a corresponding second emitter.
Regarding claim 12, Harbers discloses or fairly suggests that wherein the two or more sets of emitters are arranged into an array comprising a plurality of pixels (LEDs) (par [0017][0083]), wherein each pixel comprises at least one subpixel and each subpixel comprises a light emitter (LED) corresponding to each set of emitters (par [0017][0083]).
Regarding claim 16, Harbers discloses that the emitters can be stack of LEDs (par [0045]). Harbers also discloses that wherein the controller is further configured to intersperse illumination of each set of emitters (par [0060]). Since the on/off of emitters requires a finite amount of time, it would have been obvious to one of ordinary skill in the art to insert a period, during which none of the sets of emitters is illuminated, between each “on” period, in order to avoid cross contamination of wavelength.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al. (US 2013/0130400, IDS) (Harbers) in view of Chakraborty et al. (US 2015/0294960) (Chakraborty).
Regarding claim 13, Harbers does not specifically disclose that wherein two or three sets of emitters are interdigitated with one another to form an array. Chakraborty discloses that that wherein LED emitters are interdigitated with one another to form an .
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harbers et al. (US 2013/0130400, IDS) (Harbers) in view of Persons (US 2015/0241455, IDS).
Regarding claim 14, Harbers does not specifically disclose that wherein the liquid transport path comprises a lateral flow type strip. Persons discloses that wherein the liquid transport path comprises a lateral flow type strip (par [0055]). At time before the filing, it have been obvious to one of ordinary skill in the art to select a lateral flow type strip for the 
Regarding claim 15, Persons discloses that wherein the liquid transport path comprises the whole, a part, or at least one channel of a microfluidic device (par [0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797